Motion Granted; Order filed March 27, 2014




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                             NO. 14-13-01082-CR
                             NO. 14-13-01083-CR
                                    ____________

               REGINALD DAMON PATTERSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 10th District Court
                           Galveston County, Texas
                Trial Court Cause Nos. 12CR3442 & 12CR3443

                                     ORDER

      Appellant filed a motion to supplement the record with the original of
State's exhibit 123, a videotape.
      The clerk of the 10th District Court is directed to deliver to the clerk of this
court the original of State's exhibit 123, a videotape, on or before April 10, 2014.
The clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's exhibit 123, a videotape,
to the clerk of the 10th District Court.

      Appellant’s brief is on or before May 12, 2014.



                                              PER CURIAM